Title: To George Washington from a Board of General Officers, 11 September 1778
From: Board of General Officers
To: Washington, George


          
            [White Plains, c.11 September 1778]
          
          The board of General officers to whom your Excellency was pleased to refer a draught of
            a number of resolves transmitted to your perusal and observations there on by Congress
            relative to the appointment of an Inspector General &c. have attentively considered the same and view with concern that
            resolves so dangerous in their consequences to the safety of the united States as some
            of them are & so derogatory to the officrs of the army in general should ever
            have been penned and with surprise that they should have been thought to have merited
            the attention of the Congress and offer the following remarks, & some of the
            reasons among many which pointed us to them.
          Remarks on the first Resolve. That in all future appointments the Inspector General be
            taken from the line of the army and have such rank as he hold, in that line.
          Because many inconveniencies have been experiencd in the army from rank being given to
            men not in the proper line thereof.
          On the 2d Resolve and in lieu thereof. The duty of the Inspector Genl shall be to
            direct the exercise of the troops in the manual evolutions & manœuvers for the
            service on guard, detachment camp and garrison duty—That he shall review the troops at
            such time & place and receive such return of them as the commander in chief
            shall from time to time direct and shall confine himself at such reviews to the
            inspection of the men their arms accoutriments clothing and exercise only—And in
            exercising the troops in the manual evolutions and manœuvres he shall govern him self by
            no other system of rules and regulations but such as shall be agreed on by himself in
            conjunction or in council with a board of General officers appointed for that purpose
            & be approved of by the commander in chief which are to be transmitted to the
            board of war with all convenient dispatch.
          Because that although we have the utmost confidence in the wisdom and integrity of the
            present commander in chief, yet the time may come when the armies of America may,
            unhappily, be commanded by a Genl of a very different character.
          Because the returns of the army should be in the hands of the commander in chief only
            or to such as he shall communicate them, as the safety of the army & the
            liberties of this country may be in danger in certain circumstances should their
            strength by negligence or other wise be disclosed.
          Because a great part of the resolve is unnecessary as officers are already appointed to
            the several parts of the duty therein pointed out, and who from their perticular
            connection with the troops must be best  quallified for the discharge
            of it—and because it is depriving the present officers of corps of part of that duty
            which in all services would devolve upon them and will thereby render them cheap
            & contemptable as they will be held up, either as unequall to their duty or
            wanting in attention to the faithfull discharge of it.
          On the 3d Resolve. Unnecessary.
          Because the senior sub-inspector may do all the duty assigned to the assistant
            inspector and thereby avoid multiplying offices & rank—And because the assistant Inspector General must be the oldest Colonel of
            the army who may probably be unfit for the office or a young Colonel or a person not in
            the line must be promoted out of their proper course which would occasion disgust.
          On the 4th Resolve. That there be one Lieutenant colonel of cavalry one Lieutenant
            colonel of Light troops & four lieutenant colonels of infantry appointed as sub
            inspectors all of whom are to receive their instructions from the Inspector General
            relative to the exercise of the troops in the manual evolutions & manœuvres for
            the purpose of regulating the service on guard detachment camp and garrison duty. And
            that on the death or removal of the inspector general the senior sub inspector shall do
            the duty of the inspector General untill an other shall be appointed by Congress.
          On the 5th Resolve. That Brigade inspectors be appointed from time to time by the
            commander in chief from the line of their respective Brigades as hath been practised
            heretofore.
          Because annexing the office of Brigade inspectors to that of Majors of Brigade will be
            depriving the Brigadiers of a necessary officer and at the very time when he hath the
            most need of his services viz. forming the Brigade speedily for action and changing its
            position as circumstances may require to which duty an aid taken from the line of
            subalterns will probably be incompetent and because the Brigade majors have lately been
            taken from the Captains of the lines.
          On the 6th Resolve. Unnecessary—For the above reasons.
          On the 7th Resolve. That the Inspector General & sub-Inspectors hold command in
            the line according to their ranks and appointments therein abstracted from their office
            of inspectors by which they are to have no comand in the line whatever, that they shall
            be exempt from all common detached camp and garrison dutis that they may attend more
            carefully to those of the Inspection.
          On the 8th Resolve. The first paragraph unnecessary—The second provided in the 2d
            Resolve.
          On the 9th Resolve. Unnecessary, excepting the last paragraph.
          Because to suppose that in the army every officer will not be treated  with that respect due to his rank & office is an implied & unmerited
            reflection and because provision is made for part of this resolve in the second
            resolve.
          On the 10th Resolve. Unnecessary.
          Because there is provision therefor in the rules and regulations made for the better
            government of the army, besides should it be adopted it would convey a reflection and a
            want of confidence in those in whom those powers are already more propely vested from
            their acquaintance and immediate connection with the troops, but be fraught with other
            inconveniences as it will be establishing a kind inquisitional authority totally
            inconsistant with the good of the service.
          On the 11th Resolve. The right of appointment undoubtedly in the Congress.
          On the 12th Resolve. Unnecessary.
          On the 13th Resolve. That General Washing[ton] be desired to appoint the sub Inspectors
            before mentioned and that he add to their Number or diminish as future circumstances and
            his judgment shall derect.
          Upon the whole it is painful to the board to observe that if the resolutions in
            question should be passed into ordinan[c]es it would form a new fangled system of power
            running through the line of the army uncontrouled and unchecked totally inconsistent
            with that chain of connection and dependence which is the foundation and support of all
            military establishment.
          But the board observe with pleasure that resolutions containing matters of so great
            importance have not received the sanction of Congress untill the Commander in chief had
            been consulted.
          
            
              
              Jno. Nixon
              P: Muhlenberg.
            
            
              Israel Putnam
              Saml H. Parsons
              J. Huntington
            
            
              Horatio Gates
              James Clinton
              
            
            
              The Baron de Kalb.
              W. Smallwood
              
            
            
              B. Lincoln
              H. Knox
              
            
            
              Alexr McDougall
              Enoch Poor
              
            
            
              
              Wm Woodford
              
            
          
        